Citation Nr: 1004200	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The Veteran testified at a hearing via video conference 
before the undersigned Veterans Law Judge in September 2009.  

The Veteran originally filed a claim for compensation for 
diabetes mellitus in January 2001.  The claim was denied in a 
February 2003 rating decision.  In September 2004, the 
Veteran filed a petition to reopen his claim for compensation 
for his diabetes mellitus.  The RO reopened the claim and 
again denied service connection for this disease in the May 
2006 rating decision.  

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for 
diabetes mellitus was denied by an unappealed rating decision 
in February 2003.  

2. The additional evidence received since February 2003 by 
itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for diabetes mellitus.  

3. The evidence does not show that the Veteran was exposed to 
herbicides.  

4.  In the absence of presumed exposure to herbicides, 
diabetes mellitus, type II, cannot be presumed to have been 
incurred in or as a result of active service.

5. The Veteran's diabetes is not related to service, nor may 
it be presumed to be so related.

6.  The Veteran's account of an assault on a fellow soldier 
during service cannot be corroborated. 

7.  The Veteran's currently diagnosed psychiatric disorder is 
not causally or etiologically related to any incident or 
injury in service.


CONCLUSIONS OF LAW

1. The February 2003 rating decision which denied entitlement 
to service connection for diabetes mellitus is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2. Evidence received since the February 2003 decision is new 
and material and the petition to reopen the claim of 
entitlement to service connection for diabetes mellitus is 
granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3. The criteria for a grant of service connection for 
diabetes mellitus, type II, as due to exposure to herbicides 
in service, are not met.  38 U.S.C.A. §§ 1110, 1116, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  The criteria for a grant of service connection for a 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2005 and March 2006 that 
fully addressed all notice elements.  

In the letter sent in October 2005, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service 
connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
established requirements with respect to the content of the 
duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The October 2005 letter 
provides this notice.

In March 2006, the RO made a formal finding of the 
unavailability of the Veteran's service records.  However, 
the record indicates that the Veteran's original service 
treatment records are contained in the claims folder, as is a 
copy of his record of personnel assignments and military 
qualifications and testing.  Given these factors, and that 
the Veteran has not alleged the absence of any personnel or 
treatment records, there is no indication that other records 
exist that have not been obtained.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran underwent a VA 
examination in May 2006.  

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issues.  





New and Material Evidence

The record reflects that a February 2003 rating decision 
denied the Veteran's claim of entitlement to service 
connection for diabetes mellitus.  The RO sent notice of the 
decision to the Veteran at his last address of record.  A 
notice of disagreement was not received to initiate an appeal 
from that determination.  Therefore, the February 2003 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The last final denial of the claim was in February 2003, as 
noted above, and it therefore may not be reopened in the 
absence of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim 
may be reopened only if new and material evidence has been 
secured or presented since that decision.  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).

Under the law, "new" evidence remains that which was not 
previously of record.  To be material under the guidelines, 
the evidence must raise a reasonable possibility of 
substantiating the claim, which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a) (2009).  The credibility of the evidence is presumed 
for the purpose of reopening.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

A review of the statement of the case shows that the RO 
reopened the claim for service connection for diabetes 
mellitus.  However, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for 
diabetes mellitus.

The evidence of record at the time of the February 2003 
rating decision consisted of service records and medical 
records that failed to show a nexus between the Veteran's 
diabetes mellitus and his period of service.  The Veteran's 
claim was denied on the basis of the RO's determination that 
the Veteran was not exposed to herbicides in service and did 
not have a medical opinion stating that his diabetes mellitus 
was otherwise caused by or etiologically related to any 
incident of service.  

The evidence submitted in support of reopening the claim 
includes letters from fellow soldiers who claim that the 
Veteran was exposed to herbicides during service and a March 
2006 physician's opinion that the Veteran's diabetes mellitus 
was caused by exposure to Agent Orange.  

Presumed credible for the limited purpose of determining 
whether the claim should be reopened, this evidence is both 
new and material, as it was not of record at the time of the 
February 2003 decision and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
his diabetes mellitus.  The Board finds that new and material 
evidence has been received and the claim for entitlement to 
service connection for diabetes mellitus has been reopened.  
The Board will address the merits of the claim for 
entitlement to service connection for diabetes mellitus 
below.





Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. § 
3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.


Service connection for diabetes mellitus, type II

The Veteran seeks to establish service connection for 
diabetes mellitus, type II based upon alleged exposure to 
Agent Orange in service.  Since the preponderance of the 
evidence is against a finding that the Veteran had exposure 
to herbicides, there is no basis to presume that Agent Orange 
exposure occurred.  Therefore, the claim is denied.

Pertinent VA law and regulations provide that a Veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii). 

The Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean demilitarized zone (DMZ).  If it 
is determined that a Veteran who served in Korea during this 
time period belonged to one of the units identified by DoD as 
having been in this area, then it is presumed that he or she 
was exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply. See 
MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

Those diseases that are listed at 38 C.F.R. § 3.309(e), 
including diabetes mellitus,  shall be presumptively service 
connected if there are circumstances establishing herbicide 
agent exposure during active military service, even though 
there is no record of such disease during service.  The 
provisions for presumptive service connection nonetheless do 
not preclude a claimant from establishing service connection 
with proof of actual direct causation, on the basis that his 
exposure to Agent Orange led to the development of the 
claimed disability after service.  See Combee v. Brown, 34 
F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, the Veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while he was stationed at the ASCOM 
(Army Support Command Korea) Depot in South Korea from 
January 1969 to February 1970.  The Veteran alleges that 
ASCOM provided the necessary supplies for the soldiers 
stationed in the demilitarized zone between North and South 
Korea (DMZ).  The Veteran's Form report of personnel 
assignments (DD 214) shows that the Veteran served as a stock 
control and account specialist.  

Specifically, the Veteran contends that he was primarily 
exposed to Agent Orange at ASCOM Depot because ASCOM was 
responsible for incoming supplies and the dispersal of 
supplies received, and that the sole purpose of ASCOM was to 
receive and deliver supplies to include herbicides and other 
chemicals to all base camps.  The Veteran contends that he 
ate local food, drank local water, and sustained inhalation, 
absorption, and ingestion of herbicide agents and other known 
toxins while stationed at ASCOM.  The Veteran asserts that 
Agent Orange was stored at ASCOM; that the drums of Agent 
Orange stored at ASCOM were often damaged, and thus, leaked 
into the ground and all around the base and that unused 
herbicides were dumped into rivers, streams and on the ground 
in nearby areas. 

 In support of his contentions, the Veteran has submitted 
statements from individuals who were stationed in Korea 
including at ASCOM during the Veteran's tour of duty and who 
collectively report either that they saw 55 gallon drums of 
material marked "hazardous" stored.  These individuals also 
infer the presence of the herbicide because there was no 
vegetation; that unused amounts of Agent Orange were 
allegedly dumped into rivers, streams and on the ground 
nearby, and that ASCOM was within the watershed of the land 
areas where herbicides were used; that the drinking water at 
ASCOM was contaminated; and that uniforms and personal items 
were washed in presumably contaminated ground water. 

The claim is denied on the principal basis that there is no 
competent evidence showing exposure to herbicides.  While the 
Department of Defense ("DoD") has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean Demilitarized Zone ("DMZ") to 
defoliate fields between the front line defensive positions 
and the south barrier fence, in October 2007, the service 
department reported that there was no evidence the Veteran 
was exposed to herbicide.  This finding was preceded by 
documents with his allegation, and included the listing of 
units in Korea that were presumptively exposed.  See MR21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration Fact Sheet, distributed in 
September 2003.Firstly, 

The record contains evidence listing which military units 
were exposed to Agent Orange in the demilitarized zone (DMZ), 
and the Veteran's unit is not contained within that list.  
The statements of the Veteran's service colleagues are of no 
probative value in this regard.  There is no showing that the 
Veteran, or his service colleagues, were trained in any way 
in the storage, transportation, or use of herbicides, nor has 
any proffered statement indicated anything more that the mere 
suspicion of herbicide use.  

When examined with the official report of the U.S. Government 
showing no such exposure, the statements of the Veteran and 
his service colleagues are wholly without probative value.  
See in general Spencer v. West, 13 Vet. App. 376, 380, 
(2000); Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992) (For propositions 
that service department findings are binding on VA; and 
illustrating high probative value of such evidence).

The Board has considered the March 2006 statement from the 
Veteran's physician that his exposure to Agent Orange during 
service caused his diabetes mellitus.  However, because 
evidence does not support the finding that the Veteran was 
exposed to Agent Orange, the statement has no probative 
value.  See, e.g., Swann v. Brown, 5 Vet.  App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).
 
For these reasons, the Board is denying the claim on appeal 
for service connection for diabetes mellitus, type II, as the 
result of herbicide exposure.  Since the preponderance of the 
evidence is unfavorable on this claim, the benefit-of-the-
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).




Service Connection for Psychiatric Disorder

The Veteran claims he has a psychiatric disorder as a result 
of witnessing an assault on a fellow soldier.  The Board has 
considered this claim in light of the evidence and has 
determined that the preponderance of the evidence is against 
a finding which corroborates the Veteran's account of the 
attack.  Furthermore, the Veteran has not submitted any 
medical evidence of a nexus between his current psychiatric 
condition and his period of service.  As a result, the 
Veteran's claim is denied.

The Veteran's post-service medical records show diagnoses of 
psychiatric disorders, including paranoid schizophrenia.  
There is no evidence of a psychiatric disorder in the 
Veteran's service treatment records.

During the August 2009 hearing, the Veteran testified that he 
witnessed an assault on a barracks mate.  The Veteran stated 
that while he was sleeping, a fellow soldier was hit in the 
face with an instrument and the Veteran woke up from the 
commotion and tried to help the soldier and had blood all 
over him.  The Veteran continued to state that after he was 
discharged from service, he had dreams about the attack, and 
also dreamt that a bloody corpse was after him.  

The Veteran was questioned regarding this incident during the 
September 2009 video hearing before the undersigned Veterans 
Law Judge but was unable to provide any details, including 
the date of the incident, the names of the soldiers who were 
involved in the assault, any formal statements made to 
military police investigators, or any other evidence to 
corroborate the Veteran's account of the assault.  As a 
result of this colloquy, the finds there is no further 
information to corroborate the Veteran's account.  See 
Stuckey v. West, 13 Vet. App. 163 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    


Apart from the question of corroboration, the Board finds the 
Veteran is incredible in his account.  He is essentially 
asking the Board to find credible that he was a witness to 
the immediate aftermath of an aggravated assault; that he was 
in such proximity to the alleged victim of the attack such 
that the Veteran had blood spatter from the victim on his 
person; but that military authorities did not interview him 
nor did he know the ultimate disposition of the assailant or 
the victim.  If believed, his account essentially indicates 
that military criminal investigation and command authorities 
were at best derelict in the performance of duties. 

In any event, the question of corroboration for the Veteran's 
factual account of what occurred in service is critical, 
because necessarily, any medical opinion linking a mental 
disorder to military service must be based upon an accurate 
factual premise of in-service events.  See, e.g., Swann, 5 
Vet. App. at 233 (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant);  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  

Although the Veteran asserts that he has a mental disorder 
caused by military service, his theory regarding this linkage 
is not competent evidence.  It is well-established that  lay 
persons, such as the Veteran, are not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu, 2 
Vet. App. at 495.  The Veteran has submitted no medical 
evidence linking any in-service event to his current 
psychiatric disorder.  

The preponderance of the evidence is against the claim, and 
the claim for service connection for a psychiatric disorder 
is denied.   




ORDER

The claim of entitlement to service connection for diabetes 
mellitus, type II, is reopened.  To this extent, and to this 
extent only, the appeal is granted. 

Entitlement to service connection for diabetes mellitus, type 
II is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

The Veteran alleges that he contracted hepatitis C as a 
result of exposure to splattered blood from a fellow soldier 
during an attack, or alternatively, from an air gun 
vaccination.  The Board remands this claim for clarification 
by the VA examiner under 38 C.F.R. § 4.2.  

For service connection to be granted for hepatitis C, the 
evidence must show that the Veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the Veteran's hepatitis C. Risk factors 
for hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades. See VBA letter 
211B (98-110) November 30, 1998.  

The Veteran's service treatment records are negative for any 
record of a diagnosis or treatment for hepatitis C.  The 
records contain a diagnosis of urethritis due to gonococcus 
in April 1970.  

The earliest indication of hepatitis C is in a February 2002 
medical record, where it was noted that the Veteran had one 
or more risk factors for the disease, although the record 
does not specify the risk factors.  Later medical records 
indicate multiple diagnoses of hepatitis C.

The Veteran has a history of crack cocaine use, but no 
intranasal or intravenous drug use that constitutes a risk 
factor for hepatitis C.  

The VA medical examiner in May 2006 stated that the Veteran 
had venereal disease during service.  However, he did not 
opine on whether the Veteran's venereal disease was 
etiologically related to his hepatitis C.  The examiner only 
stated that it "is very, very unlikely that he got the 
hepatitis from the air gun since everybody in the military, 
including [the examiner] had air gun vaccinations and 
medications given through the air gun and there was no 
evidence of outbreak of VD or hepatitis, so this is very 
unlikely."  

As the VA examiner's opinion did not address whether the 
Veteran's hepatitis C was caused by the in-service episode of 
venereal disease in service, (as opposed to an "outbreak" 
of VD without reference to the Veteran), the May 2006 VA 
examination report/opinion is inadequate for evaluation 
purposes.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims folder to 
the VA examiner who conducted the May 
2006 examination for an opinion based on 
the record as a whole, to include the 
records of the Veteran's treatment in 
service for gonorrhea.  The examiner 
must be requested to provide an opinion 
as to whether the Veteran's current 
diagnosis of hepatitis C is 
etiologically related to his in-service 
venereal disease.  The complete 
rationale for any opinion expressed 
should be provided.

If the original examiner is unavailable, 
another qualified examiner may be used.  
If it is determined that an additional 
examination is needed in order to 
respond, such examination should be 
scheduled.

2. The RO should take such additional 
development action as it deems proper 
with respect to the claims, including 
the conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


